UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7110


KEVIN JACKSON,

                 Plaintiff - Appellant,

          and

EMERY FLOREZ,

                 Plaintiff,

          v.

RICK FOXWELL, Warden;     MARTIN   O’MALLEY;   GARY    D.   MAYNARD;
HOWARD RAY, JR.,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:13-cv-02450-RDB)


Submitted:   December 31, 2014              Decided:    January 6, 2015


Before KING, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Jackson, Appellant Pro Se. Tamal Ajani Banton, Assistant
Attorney General, Pikesville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin    Jackson      appeals     the    district          court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                             We

have     reviewed    the     record   and     find        no     reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Jackson v. Foxwell, No. 1:13-cv-02450-RDB (D. Md. July

17, 2014).       We deny Jackson’s motions for appropriate relief, to

strike     Appellees’      informal    brief,       and        for    appointment   of

counsel.     We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented          in    the   materials

before    this    court    and   argument   would    not        aid   the    decisional

process.

                                                                               AFFIRMED




                                        2